Citation Nr: 0015431	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility for the veteran's home loan guarantee 
program.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
determined that the veteran was not eligible for a home loan 
guarantee because his separation from service was not due to 
a service-connected disability.  The veteran perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The veteran had active duty from March 1 to April 2, 
1979.

2.  The disability that resulted in the veteran's separation 
from service in April 1979 existed prior to his entrance on 
active duty.

3.  The veteran has not presented any competent medical 
evidence showing that he currently has an eye disorder.

4.  The veteran has not presented any competent evidence 
showing that the disability that resulted in his separation 
from service was aggravated by service.


CONCLUSION OF LAW

The criteria for eligibility for the home loan guarantee 
program have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 3702(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.315 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran who served after May 7, 1975, has less than 
181 days of service on active duty, eligibility of the 
veteran for a home loan guarantee in accordance with 
38 U.S.C. Chapter 37 requires a determination that he was 
separated because of a service-connected disability.  
Eligibility can also be found if the official service 
department records show that he had at the time of separation 
from service a service-connected disability, which, in 
medical judgment, would have warranted a discharge for 
disability.  These determinations are subject to the 
presumption of incurrence pursuant to 38 C.F.R. § 3.304(b) 
and the presumption of aggravation in accordance with 
38 C.F.R. § 3.306.  38 U.S.C.A. § 3702(a); 38 C.F.R. 
§ 3.315(b).

I.  Factual Background

The veteran's service records show that he underwent a pre-
induction examination on February 5, 1979, at which time no 
eye abnormalities were noted.  The screening worksheet 
completed by the recruiter on February 2, 1979, indicates 
that the veteran had no injury or illness pertaining to the 
eyes.  The veteran entered active duty on March 1, 1979.  
Apparently as the result of a routine optometry screening for 
new inductees conducted on March 5, 1979, the examiner found 
a mass on the medial aspect of the right lower eyelid 
involving the inferior puncta.  At that time the veteran 
reported that the growth had been present and slowly growing 
for a few years.

The veteran received an ophthalmology evaluation on March 12, 
1979, during which he stated that the growth in the corner of 
his eye had started two and a half to three years previously.  
He also stated that the growth had been treated previously.  
As the result of the evaluation, the examiner provided a 
diagnosis of a papilloma on the right lower lid and chronic 
conjunctivitis.  The examiner also determined that the 
disorder had existed prior to the veteran's entry on active 
duty.

As a result of the medical findings, an Entrance Physical 
Standards Board (EPSBD) determined on March 13, 1979, that 
the veteran was medically unfit for enlistment in accordance 
with the medical fitness standards, and that in the opinion 
of the evaluating physicians the disorder existed prior to 
service.  The veteran was discharged from service due to 
failure to meet procurement medical fitness standards with 
diagnoses of a right lower left papillomatous lesion and 
chronic conjunctivitis.

In his appeal the veteran has asserted that he was medically 
fit when he entered service, as evidenced by the pre-
induction examination, and that the bump on his eye did not 
become evident until March 20, 1979.  He contends that the 
conjunctivitis and bump on his eye were aggravated by the 
excessive amount of cordite in the air at Fort Knox, which 
was caused by the continuous firing of heavy ordinance.

During a July 1999 hearing, before a hearing officer at the 
RO, the veteran stated that he was denied treatment for the 
eye disorder during service, and that he was immediately 
discharged following its discovery.  He reported that 
treatment was denied because he was a trainee who had not yet 
gone through basic training, and he was instructed to find 
civilian treatment after his separation.  He denied having 
had the growth on his eye prior to entering service.  He 
stated that the growth was surgically removed in October 
1979, and that he had no further treatment for an eye 
problem.

II.  Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

Manifestations of lesions or symptoms of chronic disease from 
the date of enlistment, or so close thereto that the disease 
could not have originated in so short a period, will 
establish pre-service existence of the disorder.  38 C.F.R. 
§ 3.303(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  An allegation of 
a disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If the claim is based on the aggravation of a 
pre-existing disease or injury during service, the second 
Caluza element is satisfied if the service medical records 
show treatment for the disease or injury during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999) (overruled on other 
grounds).


III.  Analysis

As an initial matter the Board notes that an eye disorder was 
not noted on the veteran's pre-induction medical examination, 
which was performed February 5, 1979.  The veteran is, 
therefore, entitled to the presumption of soundness on 
entering service.  38 C.F.R. § 3.304(b).

The veteran entered on active duty on March 1, 1979, and on 
March 5, 1979, he was found to have an eye disorder that 
resulted in the determination that he did not meet the 
fitness standards for enlistment.  The examining physician 
found, based on the veteran's reported symptoms prior to 
entering service and a physical examination, that the eye 
disorder had pre-existed service.

The EPSBD also determined that the disorder had existed prior 
to the veteran entering on active duty.  Given the proximity 
of the original medical finding to the veteran's entrance on 
active duty, and the medical determinations that the disorder 
pre-existed service, the Board finds that the evidence 
clearly and unmistakably shows that the eye disorder existed 
prior to entrance on active duty, and that the presumption of 
soundness is rebutted.  See Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) (contemporaneous evidence of treatment is 
not required to rebut the presumption of soundness; all 
medical evidence can be considered).

Service connection for the eye disorder is, therefore, 
dependent on whether the disorder was aggravated by active 
service.  38 C.F.R. § 3.306.  In order to establish a well-
grounded claim for service connection based on aggravation, 
the veteran must present medical evidence of a current 
diagnosis of an eye disorder, evidence of having received 
treatment for the disorder during service, and medical 
evidence of a nexus between the currently diagnosed eye 
disorder and the treatment received in service.  Maxson, 12 
Vet. App. at 453.

The veteran stated that the eye growth was surgically removed 
in October 1979, and he denied having received any treatment 
for the eye disorder since then.  He has not given any 
evidence, including his own assertions, of currently having 
an eye disorder.  The Board finds, therefore, that he has not 
satisfied the first element for establishing a well-grounded 
claim for service connection, in that he has not provided 
competent evidence of a current medical diagnosis of 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Caluza, 7 Vet. App. at 506.

Even assuming that eligibility for the home loan guarantee 
program could be found under 38 C.F.R. § 3.315, without a 
showing of current disability, the veteran has not provided 
any medical evidence indicating that, during his short period 
of service, there was an increase in the eye disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991) (a temporary 
flare-up of a pre-existing disease is not sufficient to show 
aggravation unless there is an increase in the underlying 
disorder).  His assertions to that effect are not probative 
because he is not competent to provide evidence that requires 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  
The Board finds, therefore, that the veteran has not 
presented a well-grounded claim for having a service-
connected disability resulting in separation from service or 
that rendered him eligible for separation from service.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

For the reasons shown above, the Board has determined that 
the veteran does not meet the basic eligibility requirements 
for the home loan guarantee program.



ORDER

Eligibility for the home loan guarantee program is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

